Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 7-20 have been renumbered 8-21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 17 recite the limitation "the connector flap".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 3-5, 7-11, 13, 15, 16, 19, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Messina (US PG-Pub 2014/0352062).
Regarding Claim 1, Messina discloses a method comprising: forming a first sheet section (2) comprising a first side portion (Rc) and a first end portion, the first end portion having a first tuck flap region (E) extending between opposing notched- out corners (20 and 21); forming a second sheet section (3) comprising a second side portion (Rc) and a second end portion, the second end portion having a second tuck flap region (E) between opposing notched-out corners (20 and 21); overlapping the first side portion (Rc) of the first sheet section with the second side portion of the second sheet section (Rc); and joining part of the first tuck flap region with part of the second tuck flap region to form a joined sheet (via 5).
Regarding Claim 3, Messina discloses joining the part of the first tuck flap region with the part of the second tuck flap region via a mechanical fastener (5, see para. [0031]).
Regarding Claim 4, Messina discloses joining the part of the first tuck flap region with the part of the second tuck flap region via a detachable connector piece (5, see para. [0031).
Regarding Claim 5, Messina discloses forming the opposing notched out corners in each of the first sheet section and the second sheet section (see Fig. 6).
Regarding Claim 7, Messina discloses forming the opposing notched out corners in each of the first sheet section and the second sheet section having different dimensions (see Fig. 6)
Regarding Claim 8, Messina discloses wherein, when installed on a mattress, the first sheet section extends over an edge of one side of the mattress such that one of the opposing notched out corners cause a mitered appearance at a corner of the mattress (see para. [0038]).
Regarding Claim 9, Messina discloses a mattress covering (1) comprising: a first sheet section (2) comprising a first side portion (Rc) and a first end portion, the first end portion having a first tuck flap region (E) extending between opposing notched-out corners (20 and 21); and a second sheet section (3) comprising a second side portion and a second end portion, the second end portion having a second tuck flap region (E) between opposing notched-out corners (20 and 21); wherein the first side portion (Rc) of the first sheet section overlaps with the second side portion (Rc) of the second sheet section; and wherein part of the first tuck flap region and part of the second tuck flap region are attached via an attachment system (5) to form a joined sheet.
Regarding Claim 10, Messina discloses wherein a width of the first sheet section and a width of the second sheet section are based on a particular mattress size (see para. [0030]).
Regarding Claim 11, Messina discloses wherein the particular mattress size includes a double-bed mattress size, a queen-bed mattress size, or a king-bed mattress size (see para. [0030]).
Regarding Claim 13, Messina discloses wherein the opposing notched-out corners of each of the first and second sheet sections have different dimensions (see Fig. 6).
Regarding Claim 15, Messina discloses wherein the attachment system includes a mechanical fasteners or a detachable connector (5).
Regarding Claim 16, Messina discloses a mattress covering (1) comprising: a first sheet section (2) comprising a first side portion (Rc) and a first end portion, the first end portion having a first tuck flap region (E) extending between opposing notched-out corners (20 and 21); a second sheet section (3) comprising a second side portion (Rc) and a second end portion, the second end portion having a second tuck flap region (E) between opposing notched-out corners (20 and 21); and a connector portion (5); wherein the first side portion (Rc) of the first sheet section overlaps with the second side portion (Rc) of the second sheet section; and 15 4831-7784-9554\P288828. US.02 wherein the connector portion joins the first tuck flap region and the second tuck flap region (see Fig. 6)
Regarding Claim 19, Messina discloses wherein the width of the tuck flap is based on a width of a mattress on which it is intended to be installed (see para. [0030]).
Regarding Claim 21, Messina discloses wherein the opposing notched-out corners of each of the first and second sections have different dimensions (see Fig. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 6, 12, 14, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messina (US PG-Pub 2014/0352062).
Regarding Claims 2 and 14, Messina does not explicitly disclose using sewing (stitches) or gluing (glue) to attached the first tuck flap region to the second tuck flap region.  Messina teaches in a separate embodiment (Fig. 5) of a tuck region that is “not separable” (see para. [0037]).  Examiner takes Official Notice that stitching and gluing are common forms of attachment within the art.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the detachable connectors 5 of Messina with gluing or stitching.  The motivation would be to prevent unwanted movement between the foot portion of the sheets.  This modification amounts to simple substitution of one known element (hook-and-loop fastener) for another (stitches, glue) to obtain predictable results (semi-permanent attachment).
Regarding Claims 6, 12, and 20, Messina fails to disclose the opposing notched out corners in each of the first sheet section and the second sheet section having common dimensions.  Messina shows notch out corners 20 and 21 of each sheet having different dimensions (see Fig. 6).  It would have been obvious matter of design choice to change the size of one of the notched out corners to match the size of the other notched out corner, since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).  Making notch 21 to match the size out notch 20 would allow for a greater area to fall over the side of the mattress and/or accommodate a mattress with a larger width.
Regarding Claims  17 and 18, Messina fails to disclose wherein the first sheet section, the second sheet section and the connector flap are constructed from a same type of material or wherein the first sheet section, the second sheet section and the connector flap are constructed from a different type of material.  Messina generally states that “each panel is at least partly made of a textile or an assembly of thick textile, blanket type or padded fabrics” (see para. [0018]).  Changing the material of each first sheet section, second sheet section, and ,as best understood, tucking flap to be the same or different materials is within ordinary skill.  Different materials provide different characteristics such as thickness, softness, breathability, wicking ability, etc.  Selecting materials for different sections of the covering based on needs/desires is an obvious design choice.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the material of each first sheet section, second sheet section, and ,as best understood, tucking flap to be the same or different materials since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J KURILLA/Primary Examiner, Art Unit 3619